ON REHEARING
HUBERT TAYLOR, Judge.
This court originally, without opinion, reversed appellant’s conviction for possession of marijuana based upon an opinion dated October 12, 1982, in the companion case of Schultz v. State.
On rehearing, the October 12 opinion in the Schultz case was withdrawn and the judgment of the lower court reinstated and a new opinion issued. On the authority of the opinion on rehearing in Schultz v. State, 437 So.2d 670 (Ala.Cr.App.1983), we now withdraw our order of reversal and affirm the judgment of the lower court.
ORDER OF REVERSAL WITHDRAWN; APPLICATION FOR REHEARING GRANTED; JUDGMENT AFFIRMED.
All the Judges concur.
Case below: Ala.Cr.App., 425 So.2d 1378.